UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2310



MADE IN THE USA FOUNDATION, INCORPORATED; JOEL
D. JOSEPH,

                                            Plaintiffs - Appellants,

          versus


AMERICA ONLINE, INCORPORATED; STEVEN CASE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-00-1072-A)


Submitted:   April 13, 2001                 Decided:   April 25, 2001


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joel D. Joseph, Washington, D.C., for Appellants.   Everett C.
Johnson, Jr., Michael J. Golden, LATHAM & WATKINS, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Made In the USA Foundation, Inc., and Joel D. Joseph appeal

the district court’s order dismissing their suit. We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Made in the USA Foundation, Inc. v. America Online,

Inc., No. CA-00-1072-A (E.D. Va. filed Aug. 23, 2000; entered Aug.

24, 2000).    We deny Appellees’ motion for Fed. R. App. P. 38 sanc-

tions.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2